DETAILED ACTION
The decision of The Patent Trial and Appeal Board rendered on April 28, 2022 has been acknowledged. Claims 11-15 have been affirmed, claims 1-10 and 16-22 have been reversed. In light of the Board decision claims 11-15 have been canceled by Examiner amendment. Claims 1-10 and 16-22, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11-15 have been canceled.
Claims 1-10 and 16-22 are currently pending as presented below:
1. (Previously Presented) A system configured to facilitate a user interface via device on premise detection and event generation based thereon, the system comprising:
a computer system comprising one or more physical processors configured by machine-readable instructions to:
		obtain, from one or more beneficiary user devices of one or more beneficiaries, event information indicating events corresponding to device-on premise detections of the one or more beneficiary user devices, each of the device-on premise detections comprising a detection by at least one of the one or more beneficiary user devices of a location of the at least one beneficiary user device overlapping with a location of at least one service facility premise of a predefined set of service facility premises;
	determine a consultant is at a first service facility premise of the predefined set of service facility premises ; 
	determine, based on the event information, a set of beneficiaries that are currently at the first service facility premise;
	obtain service information indicating one or more health services previously provided to or requested by at least one beneficiary of the set of beneficiaries;
	generate, based on (i) the set of beneficiaries that are currently at the first service facility premise, (ii) the service information, and (iii) the consultant being determined to be at the first service facility premise, at least a portion of a user interface indicating one or more beneficiaries to be identified to the consultant, wherein the generated user interface comprises actionable areas associated with the indicated one or more beneficiaries that, when activated by the consultant via a consultant user device, cause one or more actions to be initiated; and
	provide the at least the portion of the generated user interface comprising the actionable areas to the consultant user device.
	2. (Previously Presented) The system of claim 1, wherein the system further comprises:
	the one or more beneficiary user devices, each of the one or more beneficiary user devices comprising one or more physical processors configured by machine readable instructions to:
		obtain, via a location subsystem of the beneficiary user device, a location of the beneficiary user device at a first time;
	detect that the obtained location of the beneficiary user device overlaps with a location of at least one service facility premise of the predefined set of service facility premises;
	generate an event corresponding to the detection, the event indicating that the beneficiary user device is detected at the overlapping location at the first time;
	generate at least a part of the event information to indicate the event corresponding to the detection; and
	provide the at least part of the event information to the computer system.
	3. (Previously Presented)The system of claim 1, wherein the system comprises: 	the one or more beneficiary user devices, at least a beneficiary user device of the one or more beneficiary user devices comprising one or more physical processors configured by machine-readable instructions to: 
		dynamically update, based on a current location of the at least one beneficiary user device, the predefined set of service facility premises stored at the at least one beneficiary user device, wherein a device-on-premise detection of the at least one beneficiary user device comprises:
			a detection by the at least one beneficiary user device of the current location of the at least one beneficiary user device overlapping with the location of at least one service facility premise of the dynamically updated predefined set of service facility premises stored at the at least one beneficiary user device.
	4. (Previously Presented) The system of claim 1, wherein the one or more physical processors of the computer system are configured by the machine readable instructions to: 	determine scores associated with the at least one beneficiary of the set of beneficiaries based on the service information, the determined scores indicating respective relative correlations between the one or more health services previously provided to or requested by the at least one beneficiary of the set of beneficiaries and one or more services available via the consultant,
	wherein the at least the portion of the user interface being generated comprises the machine-readable instructions being configured to generate the actionable areas to be arranged on the user interface based on the determined scores.
	5. (Previously Presented) The system of claim 1, wherein the one or more physical processors of the computer system are configured by the machine readable instructions to:
	obtain, from the consultant user device, other event information indicating events corresponding to device-on-premise detections of the consultant user device, each of the device-on-premise detections of the consultant user device comprising a detection by the consultant user device of a location of the consultant user device overlapping with a location of at least one service facility premise of the predefined set of service facility premises; and
	generate, based on the other event information, coverage information indicating beneficiaries visited by the consultant.
	6. (Previously Presented) A method for facilitating a user interface via device-on-premise detection and event generation based thereon, the method being implemented at least in part by a computer system comprising one or more physical processors configured by machine-readable instructions which, when executed, perform the method, the method comprising:
	obtaining, by the computer system, from one or more beneficiary user devices of one or more beneficiaries, event information indicating events corresponding to device-on-premise detections of the one or more beneficiary user devices, each of the device-on-premise detections comprising a detection by at least one of the one or more beneficiary user devices of a location of the at least one beneficiary user device overlapping with a location of at least one service facility premise of a predefined set of service facility premises; 
	determining, by the computer system, a consultant is at a first service facility premise of the predefined set of service facility premises; 
	determining, by the computer system, based on the event information, a set of beneficiaries that are currently at the first service facility premise; 
	obtaining, by the computer system, service information indicating one or more health services previously provided to or requested by at least one beneficiary of the set of beneficiaries;
	generating, by the computer system, based on (i) the set of beneficiaries that are currently at the first service facility premise, (ii) the service information, and (iii) the consultant being determined to be at the first service facility premise, at least a portion of a user interface indicating beneficiaries to be identified to the consultant, wherein the generated user interface comprises actionable areas associated with the indicated one or more beneficiaries that, when activated by the consultant via a consultant user device, cause one or more actions to be initiated; and
	providing the at least the portion of the generated user interface comprising the actionable areas to the consultant user device.
	7. (Previously Presented) The method of claim 6, wherein the event information is obtained from the one or more beneficiary user devices in response to:
	a location subsystem of a beneficiary user device of the one or more beneficiary user device obtaining a location of the beneficiary user device at a first time; 
	wherein the beneficiary user device: is configured to detect that the obtained location overlaps with the location of at least one service facility premise of the predefined set of service facility premises;
 	generate an event corresponding to the detection, the event indicating that the beneficiary user device is detected at the overlapping location at the first time; 
	generate at least a part of the event information to indicate the event corresponding to the detection; and 
	provide the at least part of the event information to the computer system.
	8. (Previously Presented) The method of claim 6, wherein a beneficiary user device of the one or more beneficiary user devices is configured to: 
	dynamically update, based on a current location of the beneficiary user device, the predefined set of service facility premises stored at the beneficiary user device, wherein a device-on-premise detection of the beneficiary user device comprises:
		a detection by the beneficiary user device of the current location of the beneficiary user device overlapping with the location of at least one service facility premise of the dynamically updated predefined set of service facility premises stored at the beneficiary user device.
	9. (Previously Presented) The method of claim 6, further comprising:
	determining, by the computer system, scores associated with the at least one beneficiary of the set of beneficiaries based on the service information, the determined scores indicating respective relative correlations between the one or more health services previously provided to or requested by the at least one beneficiary of the set of beneficiaries and one or more services available via the consultant, 
	wherein generating the at least the portion of the user interface comprises generating the actionable areas to be arranged on the user interface based on the determined scores.
	10. (Previously Presented) The method of claim 6, further comprising:
	obtaining, by the computer system, from the consultant user device, other event information indicating events corresponding to device-on-premise detections of the consultant user device, each of the device-on-premise detections of the consultant user device comprising a detection by the consultant user device of a location of the consultant user device overlapping with a location of at least one service facility premise of the set of service facility premises; and
	generating, by the computer system, based on the other event information, coverage information indicating beneficiaries visited by the consultant.
	Claims 11-15 have been canceled.
	16. (Previously Presented) The system of claim 1, wherein event information is obtained by the computer system: in response to the one or more beneficiary user devices connecting to the Internet, on a periodic basis, or via one or more triggers.
	17. (Previously Presented) The system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: 
	obtain, by the computer system, scheduling information associated with the consultant, wherein the consultant being determined to be at the first service facility is based on the scheduling information associated with the consultant.
	18. (Previously Presented) The system of claim 1, wherein the consultant is determined to be at the first service facility premise responsive to a detection of a consultant user device associated with the consultant being within the first service facility premise.
	19. (Previously Presented) The method of claim 8, further comprising:
	obtaining, by the computing system and from the beneficiary user device, the dynamically updated predefined set of service facility premises stored at the beneficiary device.
	20. (Previously Presented) The system of claim 1, wherein the one or more actions comprise at least one of: 
	causing additional details about an indicated beneficiary to be obtained; or causing a meeting with an indicated beneficiary to be scheduled.
	21. (Previously Presented) The system of claim 20, wherein:
	causing the additional details about the indicated beneficiary to be obtained comprises at least one of:	
	obtaining available services to be offered to the indicated beneficiary, 
	obtaining personal information of the indicated beneficiary, 
	obtaining a medical history for the indicated beneficiary, or 
	obtaining insurance information for the indicated beneficiary; and
	causing the meeting with the indicated beneficiary to be scheduled comprises sending a message with one or more proposed times for the meeting.
	22. (Previously Presented) The system of claim 1, wherein the consultant being determined to be at the first service facility premise comprises the one or more physical processors being configured by the machine-readable instructions to:
	detect a consultant user device of the consultant being within the first service facility premise by obtaining location information from the consultant user device and determining, based on the location information, that a current location of the consultant user device overlaps with a location of the first service facility premise.
REASONS FOR ALLOWANCE
Claims 1-10 and 16-22 are allowable.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record Kiani (US 2011/0105854 A1) discusses obtaining beneficiary or patient information and the consultant or service provider information. Determining a set of beneficiaries who are currently at the first service facility and their past or previous services. Kiani however fails to establish the specific features discussed by the Patent Trial and Appeal Board on April 28, 2022, specifically generating a user interface that comprises actionable areas associated with the indicated one or more beneficiaries that, when activated cause one or more actions to be initiated, where the interface is generated based on the set of beneficiaries at the first service facility premise, the service information and the consultant being determined to be at the first service facility premise. As such the combination of references fails to read over the claims in combination, therefore the claims are allowable.
The updated search yielded the following:
Kirkeby (US 2005/0242928 A1) discusses responding to medical alerts by selecting staff based on location of the staff and the alert.
Nolte et al. (US 2014/0012597 A1) discusses a dashboard associated with a plurality of rooms in a hospital unit.
Deutsch (US 2009/0091458 A1) discusses monitoring the treatment of patients. 
Geleijnse et al. (WO 2014/064053 A2) discusses tracking the physical activity of a patient. 
F. Naya, H. Noma, R. Ohmura and K. Kogure, "Bluetooth-based indoor proximity sensing for nursing context awareness," discusses tracking the proximity among patients and nurses.
Each of the references discusses monitoring users however each fails to establish the specific features discussed by the Patent Trial and Appeal Board on April 28, 2022, specifically generating a user interface that comprises actionable areas associated with the indicated one or more beneficiaries that, when activated cause one or more actions to be initiated, where the interface is generated based on the set of beneficiaries at the first service facility premise, the service information and the consultant being determined to be at the first service facility premise. As such the prior art fails to read over the claims and therefore the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/25/2022